Citation Nr: 0321931	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  93-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a chronic back 
disability.  



REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 23, 1983 
to February 23, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which reopened the claim for service 
connection for lumbar scoliosis, and denied it on the merits.  

In an August 1997 decision, the Board confirmed the denial.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In July 1999, 
the parties submitted a Joint Motion for Remand.  In an order 
dated in July 1999, the Court granted the motion, and vacated 
the Board's August 1997 decision.  The case was then returned 
to the Board.  

In a February 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a back disability, and then denied 
service connection on the merits based on a finding that the 
claim was not well-grounded.  The veteran appealed this 
determination to the Court and in December 2000, VA filed an 
unopposed motion for remand in light of the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  By an Order 
dated in December 2000, the Court granted the motion, vacated 
that part of the February 2000 Board decision that denied the 
reopened claim for service connection for a back disability, 
and remanded the matter to the Board.

In May 2001, the Board remanded the case to the RO for 
further development consistent with the VCAA, and it was 
returned to the Board in December 2002.  




REMAND

In April 2003, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The additional 
development sought was not completed as the veteran failed to 
report for a scheduled examination.  Thereafter, however, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§§ 19.9(a)(2).  Nevertheless, the additional development 
sought remains relevant.  While the veteran did not show for 
the scheduled VA examination, in correspondence from the 
veteran's representative, received on August 21, 2003, the VA 
was advised the veteran received notification of the 
scheduled VA examination on the same day that the examination 
was scheduled, and that the representative did not receive 
notice of the scheduled examination.  The Board finds that 
good cause has been shown as the reason for the veteran's 
failure to report for the scheduled examination, and that he 
should be afforded another opportunity to report for a VA 
examination, with notice including to the veteran's 
representative.

As such, the case is Remanded for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
nature and etiology of all current back 
disability.  The RO should ensure that 
the VA medical facility provides both the 
veteran and his representative with the 
date of the scheduled examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner should be 
requested to provide a diagnosis of each 
currently found back 


disability; and to indicate for the 
record whether any current back 
disability would be considered congenital 
in nature.  

The examiner should also provide an 
opinion, based on review of the veteran's 
complete clinical record, as to whether 
it is at least as likely as not that the 
veteran has a back disability that was 
incurred in or resulted from his active 
military service.  If it is determined 
that the veteran's back disability 
preexisted his military service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability was permanently 
aggravated by his active military 
service.  If it is determined that the 
veteran's preexisting back disability was 
congenital in nature, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
incurred a superimposed back disability 
in service beyond the normal progression 
of the preexisting congenital disorder.  

2.  Thereafter, the RO must readjudicate 
the issue on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).


